DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to because:
Fig. 2a is missing storage database 206.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
Fig. 2c element #234 is missing from specification.
Appropriate correction is required.

Claim Objections

Claim 10 is objected to because of the following informalities:  
Claim 10 limitation of “…wherein the storage database receives receives job information for one or more jobs…” should read “…wherein the storage database receives job information for one or more jobs…”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 include the limitation of “an IoT device”. The acronym IoT is not clearly defined in the claim. Therefore, the claims are considered indefinite and are rejected under 35 U.S.C. 112(b). Dependent claims 2-9, 11-18, and 20-27 are also rejected under 35 U.S.C. 112(b). For examination purposes “IoT” is interpreted as Internet of Things.
Claims 4, 13, and 22 include the limitation of “SIMs”. The acronym SIMs is not clearly defined in the claim nor the specification.  Therefore, the claims are considered indefinite and are rejected under 35 U.S.C. 112(b). For examination purposes “SIMs” will be interpreted as Subscriber Identification Modules.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention, “System and Method for Providing Job Status Information of Assets”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of Organizing Human Activity, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-27 are directed to a statutory category, namely a process (claims 1-9), a machine (claims 10-18) and a manufacture (claims 19-27).
Step 2A (1): Independent claims 1, 10, and 19 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “providing job status information of at least one asset; receiving job information for one or more jobs; receiving location data, vibration data, and speed data; evaluating the location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine job status of the at least one asset…based on a specified condition”. These claims are directed towards evaluating and analyzing job information and asset data to determine job status of the asset. Dependent claims 2-3, 5-12, 14-21, and 23-27 further describe the job information and the evaluation process of the asset data. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of Mental Processes which includes which includes observations, evaluations, judgments, and opinions.  Per the October 2019 Patent Subject Matter Eligibility Guidance pg. 7, claims that recite mental processes include limitations of “collecting information, analyzing it, and displaying certain results of the collection and analysis”. The Examiner submits that the claims are also directed to Certain Methods of Organizing Human Activity as the job information reflect activities performed by a worker and the asset data reflect equipment used by the worker to perform the job. Therefore, claims 1-27 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 3-4, 10, 12-13, 19, and 21-22 recite additional elements of a computer, at least one asset, IoT device, machine learning, the IoT device includes a communication device enabled for cellular or other wireless communication via SIMs installed in the communication device, a system comprising a storage database and a decision system including a processor, a non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system to perform operations, and a user interface. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of evaluating and analyzing job information and asset data to determine job status. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-27 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 3-4, 10, 12-13, 19, and 21-22 recite additional elements of a computer, at least one asset, IoT device, machine learning, the IoT device includes a communication device enabled for cellular or other wireless communication via SIMs installed in the communication device, a system comprising a storage database and a decision system including a processor, a non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system to perform operations, and a user interface. As per the Applicant’s specification an asset can be a vehicle, generator, etc. [0003]; an IoT device may include sensors [0029]; machine learning include a learning algorithm implemented in the cloud or on a user device [0033]; communication devices could be devices using a radio module, Wi-Fi, or any other wireless communication technology [0030]; a decision system learns and analyzes data and implements a learning algorithm [0033]; the computer-readable medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device and can include semiconductor or solid state memory, magnetic tape, a removable computer diskette, etc. ([0060]-[0061]); and a user interface is displayed on a tablet, cell phone, PC, or the like [0056]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept (see MPEP 2106.05(f)). Therefore, claims 1-27 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-11, 13-16, 19-20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernier et al. (US 2017/0349058 A1).
As per claim 1, Bernier teaches a computer-implemented method for providing job status information of at least one asset to which an loT device is attached comprising (Bernier e.g. Figs. 1-2; Fig. 1 system and methods for managing outdoor equipment include one or more connected units 102 (i.e. asset) connected to a network 104 [0036]. The connected unit  includes a prime mover and communication circuitry communicably coupled to a fleet management system [0004]. The communication circuitry facilitates transmission of the status of the connected unit 102 to the fleet management system [0063]. The connected unit 102 includes a network interface 112 which includes a Wi-Fi interface, a cellular modem, a Bluetooth transceiver, a Bluetooth beacon, a (radio-frequency identification (RFID) transceiver, a near-field communication (NFC) transceiver, or a combination thereof (i.e. IoT devices) [0039].): 
Bernier teaches receiving job information for one or more jobs; (Figs. 1 and 3; The operational time, the equipment, job site, and operator information relating to that specific job can be tracked and stored in the memory 118 of the fleet management system 132 [0073].)
Bernier teaches receiving location data, vibration data, and speed data from the IoT device attached to the at least one asset; and (Bernier e.g. Figs. 1-3; Operational data may be monitored on the connected units [0052]. The connected unit 102 additionally includes various sensors including a location positioning sensor 210, an acceleration sensor 216, communication circuitry 224, etc. (i.e. IoT devices) [0053]. The location positioning sensor 210 is structured to receive location data and determine a location or receive information indicative of a location of the connected unit 102 [0057]. The acceleration sensor 216 senses the acceleration and/or deceleration of the connected unit 102 and can be coupled to one or more wheels or the drive shaft of the connected unit to detect the speed of the unit [0059]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing (Fig. 3 and [0080]). The sensors are communicably coupled to the communication circuitry 224 to transmit the sensed information to the enterprise computing system 108 (Fig. 2 and  [0054]-[0059]).)
Bernier teaches evaluating the location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine the job status of the at least one asset to which the loT device is attached based on a specified condition. (Bernier e.g. Figs. 1 and 3, The fleet management system's productivity circuit 302 determines the completeness of a particular job by tracking operational time, the equipment, job site, and operator information relating to that specific job.  For example, the productivity information can include a comparison of the estimated time (e.g. quoted time) to complete a job versus the actual time to complete a job [0073]. The fleet management system 132 may also compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating condition) [0051]. The enterprise computing system 108 further includes a display 126 that is used to present operational data, route and/or location information, productivity information, and the like on the enterprise computing system 108 [0046]. The fleet management system’s display circuit 312 may create, generate, establish, update, and maintain a status list of one or more of the connected units 102 and/or one or more connected fleets 122 and any information associated therewith. Information included in the list may include an identification of the connected unit 102 (e.g., designated name of unit, name of user) and a status of the unit 102 (e.g., operational, current runtime, outside geo-fenced area, etc.) [0086].)
As per claim 10, Bernier teaches a system for providing job status information of at least one asset to which an loT device is attached comprising (Bernier e.g. Fig. 1 system and methods for managing outdoor equipment include one or more connected units 102 (i.e. asset) connected to a network 104 [0036]. The connected unit includes a prime mover and communication circuitry communicably coupled to a fleet management system [0004]. The connected unit 102 includes a network interface 112 which may include a Wi-Fi interface, a cellular modem, a Bluetooth transceiver, a Bluetooth beacon, a (radio-frequency identification (RFID) transceiver, a near-field communication (NFC) transceiver, or a combination thereof (i.e. IoT devices) [0039]. The enterprise computing system 108 includes a display 126 that is used to present operational data, route and/or location information, productivity information, (i.e. job status) and the like on the enterprise computing system 108 [0046].) : 
Bernier teaches a storage database, wherein the storage database receives receives job information for one or more jobs, and location data, vibration data, and speed data from the IoT device attached to the at least one asset; and (Bernier e.g. Fig. 1 historical job database 128 and tables database 130; The historical jobs database 128 is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs [0048]. The tables database 130 is configured to hold, store, categorize, and otherwise serve as a repository for various information relating to the connected unit 102 such as operational parameters [0049]. Fig. 3 time logging circuit 306 is communicably coupled to each of the sensors (e.g. location 210, acceleration 216, etc.) of the connected unit 102 shown in FIG. 2 to receive time information and to the tables database 130 to store the information received from the sensors (Figs. 2-3 and [0079]).)
Bernier teaches a decision system including a processor, wherein the decision system evaluates the location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine the job status of the at least one asset to which an loT device is attached based on a specified condition (Bernier e.g. Figs. 1 and 3 fleet management system 132 (i.e. decision system) with processor 134; To monitor operational aspects of the units, the fleet management system 132 may include ignition sensors, accelerometers, speed sensors, location positioning sensors, etc. [0135]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating conditions) [0051]. The fleet management system's productivity circuit 302 is structured to receive information from the connected unit 102 such as location of the unit 102 and the on-site time of the unit 102 [0068]. The fleet management system's productivity circuit 302 can determine the completeness of a particular job by comparing the estimated time (e.g. quoted time) to complete a job versus the actual time to complete a job [0073]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing (Fig. 3 and [0080]).)
As per claim 19, Bernier teaches a non-transitory computer-readable medium having executable instructions stored therein that, when executed, cause one or more processors corresponding to a system for providing job status information of at least one asset to which an loT device is attached having a database, a decision system and a user interface to perform operations comprising (Bernier e.g. Figs 1 and 3; Fig. 1 system for managing a fleet of outdoor equipment include connected units 102 with network interface 112 (i.e. IoT device), memory 118 with historical jobs and tables databases, a fleet management system 132 (i.e. decision system), and display 126 (i.e. user interface). An exemplary system for implementing the overall system or portions of the embodiments might include a general purpose computing computers in the form of computers, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit. Each memory device may include non- transient volatile storage media, non-volatile storage media, non-transitory storage media. Media include machine-executable instructions and data which cause a computer or processing machine to perform a certain function or a group of functions [0140].) : 
Bernier teaches receiving job information for one or more jobs; (See claim 1a for response.)
Bernier teaches receiving location data, vibration data, and speed data of the at least one loT device attached to the at least one asset; and (See claim 1b for response.)
Bernier teaches evaluating the location data, vibration data, and speed data with respect to the received job information for the one or more jobs to determine the job status of the at least one asset to which the loT device is attached based on a specified condition. (See claim 1c for response.)
As per claim 2, 11, and 20, Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier also teaches wherein the job information for the one or more jobs comprises any one or more of: location of the job, equipment information for the one or more equipment assigned to the job, driver information for the driver assigned to transport the one or more equipment to the job, work team assigned for the job, expected start time of the job, expected end time of the job and information of the customer providing the job. (Bernier e.g. Fig. 1, The enterprise computing system 108 further includes a historical jobs database 128 . The historical jobs database 128 is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs that includes job location and any equipment, staffing, and scheduling logs for those jobs [0048].)
As per claims 4, 13, and 22, Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier also teaches wherein the IoT device includes a communication device enabled for cellular or other wireless communication via SIMs installed in the communication device. (Bernier e.g. Fig. 1, The connected unit 102 (i.e. asset) includes a network interface 112 which may include a Wi-Fi interface, a cellular modem, a Bluetooth transceiver, a Bluetooth beacon, a (radio-frequency identification ( RFID ) transceiver, a near-field communication (NFC) transceiver, or a combination thereof (i.e. IoT devices) [0039]. Figs. 1A-1D show various machine-to-machine communication systems and include communication via cellular devices (e.g. mobile device 113) which inherently include SIM cards [0041].)
As per claims 5, 14, and 23, Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier also teaches wherein evaluating the location data with respect to job information for the one or more jobs includes comparing location of the job with the location of the IoT device. (Bernier e.g. Fig. 1, The connected unit 102 additionally includes a location positioning sensor 210 that is structured to receive location data and determine a location or receive information indicative of a location of the connected unit 102 (Fig. 2 and [0057]). The fleet management system's productivity circuit 302 is structured to receive information from the connected unit 102 such as the location of the unit 102 and the on-site time of the unit 102, the amount of time the unit 102 is at a particular jobsite [0068]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated [0051]. Alerts may include unit in/out of geo-fence (i.e. location), geo-fence timing, excessive unit speed, vibration sensing, etc. [0080].)
As per claims 6, 15, and 24, Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier also teaches wherein evaluating the vibration data includes detecting vibration of the IoT device based on a predetermined acceptable range of vibration or vibration threshold. (Bernier e.g. Fig. 1, The tables database 130 is configured to hold, store, categorize, and otherwise serve as a repository for various information relating to the connected unit 102 such as one or more expected (e.g., normal, predetermined) operational parameters for the connected unit 102 [0049]. The operational parameters angle of operation, acceleration, oil/tire pressure, air/oil temperature, etc. and include ranges with a maximum and minimum desired (i.e. acceptable) value to which a current operating parameter of the connected unit 102 can be compared [0050]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating conditions) [0051]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing (Fig. 3 and [0080]). The Examiner submits that vibration can be tracked/detected through the acceleration data.)
As per claims 7, 16, and 25, Bernier teaches the computer-implemented method of claim 6, the system of claim 15, and non-transitory computer-readable medium of claim 24,  Bernier also teaches wherein the acceptable range of vibration is defined by lower-bound (LB) & upper-bound (UB) level of vibration. (Bernier e.g. Fig. 1, The tables database 130 is configured to hold, store, categorize, and otherwise serve as a repository for various information relating to the connected unit 102 such as one or more expected (e.g., normal, predetermined) operational parameters for the connected unit 102 [0049]. Operational parameters include angle of operation, acceleration, oil/tire pressure, air/oil temperature, etc. and include ranges with a maximum and minimum desired value to which a current operating parameter of the connected unit 102 can be compared [0050]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated (e.g. abnormal operating conditions) [0051]. The fleet management system’s alert circuit 308 is configured to receive and transmit other alerts relating to the fleet including alerts related to vibration sensing.  The problem is detected by comparing the values received from the connected unit 102 to the values stored in the table database 130 (Fig. 3 and [0080]). The Examiner submits that vibration can be tracked/detected through the acceleration data.) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 12, 17, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (US 2017/0349058 A1) in view of Cella et al. (US 2019/0033846 A1).
As per claims 3, 12, and 21, Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, wherein the one or more jobs comprise machine learned jobs, wherein the machine learning of jobs includes using history and analytics to learn job behavior.
Bernier teaches storing and analyzing the history of past jobs (Bernier e.g. Figs. 1 and 3, The historical jobs database 128 is configured to hold, store, categorize, and otherwise serve as a repository for information related to past archived jobs that includes job location and any equipment, staffing, and scheduling logs for those jobs [0048]. The fleet management system's productivity circuit 302 is configured to receive information from the historical jobs database 128 to identify historical job locations and determine scheduling, equipment adjustments, and/or staffing adjustments to one or more jobs in view of the historical information related to those jobs (Fig. 3 and [0069]). The productivity circuit 302 is additionally structured to use information received from the historical jobs database 128 regarding past jobs performed ( which may include the location of the jobs ) and information regarding the profit margin from that job to associate the profit with the type of job that was performed (Fig. 3 and [0070]).)
Bernier does not explicitly teach using machine learning of jobs.
However, Cella teaches using machine learning to analyze data sets (Cella e.g. Cella teaches methods and systems for a monitoring system for data collection in an industrial environment (Abstract). Intelligent systems may include machine learning systems 122, such as for learning on one or more data sets. The one or more data sets may include information collected using local data collection systems 102 or other information from input sources 116, such as to recognize states, objects, events, patterns, conditions, or the like [0183].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernier’s fleet management system to include machine learning in analyzing one or more data sets (e.g. past jobs) as taught by Cella in order to automate optimization of control of a system or process (Cella e.g. [0183]).
As per claims 8, 17, and 26, Bernier teaches the computer-implemented method of claim 6, the system of claim 15, and non-transitory computer-readable medium of claim 24,  Bernier does not explicitly teach, however, Cella teaches wherein determining if the IoT device has reached the vibration threshold includes processing the vibration data through a filter to minimize false positive or negative, and where the filter includes any one or more of: low pass filter, hi pass filter or a combination thereof. (Cella e.g. Methods and systems for a monitoring system for data collection in an industrial environment (Abstract). A data analysis circuit structured to analyze the collected data from the plurality of input channels, wherein one of the plurality of input channels is connected to a vibration sensor providing continuous vibration data, wherein when the data analysis circuit detects a measured vibration data value outside a predetermined range for the continuous vibration data [0013]. The analyzing may further include performing a signal conditioning to improve signal-to-noise ratio in the continuous vibration data. The performing the signal conditioning may further include at least one of filtering the continuous vibration data and anti-aliasing the continuous vibration data [0014]. The expert system may determine that the system should apply one or more filters (low pass, high pass, band pass, etc.) to collected data [0728].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernier’s fleet management system to include filtering sensor data as taught by Cella in order to improve signal-to-noise ratio in the collected data  (Cella e.g. [0014]).
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bernier et al. (US 2017/0349058 A1) in view of Lee et al. (US 2021/0058307 A1).
As per claims 9, 18, and 27, Bernier teaches the computer-implemented method of claim 1, the system of claim 10, and non-transitory computer-readable medium of claim 19, Bernier teaches wherein evaluating the speed data includes detecting speed of the IoT device (Bernier e.g. Figs. 1 and 2,  The connected unit 102 (i.e. asset) additionally includes various sensors including an acceleration sensor 216 [0053]. The acceleration sensor 216 senses the acceleration and/or deceleration of the connected unit 102. The acceleration sensor can be coupled to one or more wheels or the drive shaft of the connected unit to detect the speed of the unit [0059]. The fleet management system 132 may compare the received data (e.g. sensor data and jobs info) to operational parameters stored in the tables database 130 to determine that an alert needs to be generated [0051].. Alerts may include excessive unit speed, vibration sensing, etc. [0080].), calculating moving average of the speed value and deriving trend of speed from various sized windows of time series speed data. 
Bernier teaches storing time series sensor data and calculating an average of the speed value (Bernier e.g. The fleet management system’s time logging circuit 306 is communicably coupled to each of the sensors shown in FIG. 2 to receive time information and to the tables database 130 to store the information received from the sensors (i.e. time series data) [0079]. Fig. 9 shows average speed calculation in RPM of Equipment A.)
Bernier does not explicitly teach calculating moving average of the speed value and deriving trend of speed from various sized windows of time series speed data.
However, Lee teaches calculating moving average of sensor data and deriving a trend of the sensor data from various sized windows of time series speed data (Lee e.g. Figs. 1 and 8; Lee teaches an internet of things ( IoT) stream data quality indicator and profiling method and a system [0002]. Method includes receiving stream data generated from at least one or more IoT equipment sensors, calculating quality indicators being preset for the received stream data, and measuring quality for the stream data of the IoT equipment sensor based on the calculated quality indicators [0007]. A data measurement process may be to calculate the trend abnormal indicator by fetching data of a window size per every sliding duration time, performing a smoothing work of window data using moving average or the like if necessary, calculating a simple regression model equation using the smoothed window data, and calculating a trend of corresponding data using a coefficient of the calculated regression model [0069].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Bernier’s fleet management system to include calculating moving average of sensor data (i.e. speed data) as taught by Lee in order to smooth the data and identify current trends (Lee e.g. [0069]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624